Citation Nr: 1805336	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an effective date earlier than September 30, 2016 for the award of an increased 50-percent disability rating for traumatic brain injury (TBI) with anxiety disorder and partial loss of sense of smell.

2.  Entitlement to an effective date earlier than October 1, 2014 for the award of a separate 50-percent rating for migraine headaches.

(The issues of entitlement to service connection for ruptured left ear drum and right ear hearing loss will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to June 1988, February 1991 to July 1991, October 1991 to March 1992, June 1992 to February 2001, and February 2001 to June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions (discussed in detail below) issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Roanoke, Virginia.

A review of the pertinent procedural history reveals the following.  In May 2012, prior to his separation from service, the Veteran filed an original claim for service connection for (inter alia) TBI with "post concussive syndrome w[ith] headaches."  Service connection for TBI was denied in a January 2013 rating decision, and the Veteran filed a notice of disagreement (NOD) in March 2013.

In an October 2013 rating decision, service connection for headaches was granted, with an evaluation of zero percent (noncompensable) assigned effective July 1, 2012 under Diagnostic Code (DC) 8199-8100.  See 38 C.F.R. § 4.124(a).

In November 2013, a Statement of the Case (SOC) was issued which continued the prior denial of service connection for TBI.  The Veteran perfected his appeal as to his claim for TBI in December 2013.  In his substantive appeal, he reported that he suffered a TBI during a rocket attack while serving in Iraq which resulted in a variety of symptoms including severe headaches.

In an August 2014 rating decision, the RO determined that the prior denial of service connection for residuals of a TBI was in error.  As a result, service connection for TBI was granted and combined with the Veteran's previously service-connected headache disability.  The noncompensable rating assigned for headaches was continued under DC 8045-8100.  See 38 C.F.R. § 4.124(a).  The Veteran filed a NOD in October 2014, asserting he was entitled to a 50-percent rating.

In a July 2015 decision, the Board (inter alia) remanded the claim for an increased rating for TBI residuals for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In an April 2017 rating decision, the RO granted a separate 50-percent rating for "migraine headaches, residuals of TBI," effective October 1, 2014, under DC 8100.  See 38 C.F.R. § 4.124(a).  The RO also granted an increased rating for "residuals of TBI," assigning a 10-percent rating prior to September 30, 2016 and a 50-percent rating thereafter, under DC 8045-9400.  See id.  On the same day, the RO issued an SOC which denied ratings in excess of 50 percent for these disabilities.  The Veteran filed a substantive appeal in April 2017, asserting that he was entitled to earlier effective dates for the increased 50-percent ratings.

In August 2017, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) regarding the effective date issues discussed above.  A transcript of the hearing is of record.

(The Board notes that the Veteran has also perfected appeals regarding his claims for service connection for ruptured left ear drum and right ear hearing loss.  He presented testimony regarding these claims during a February 2015 Board hearing before a different VLJ.  These claims will be addressed in a separate Board decision.)

Notably, in an April 2017 rating decision, entitlement to Chapter 35 benefits was established effective September 30, 2016.  In a subsequent VA Form 9, the Veteran argued that he was entitled to an earlier effective date for these benefits.  Effective March 24, 2015, VA amended its adjudication regulations to require that NODs be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57660 (Sept. 25, 2014); 38 C.F.R. § 20.201.  The RO is hereby advised that the Veteran has articulated an intent to appeal the effective date of his Chapter 35 benefits, and should take appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks earlier effective dates for the assignment of separate 50-percent ratings for his migraine headaches and non-headache TBI residuals.  After reviewing the record, the Board finds that retrospective medical opinions are required to determine the severity of these disabilities in the periods prior to the disputed effective dates.  Specifically, opinions are needed regarding: (1) whether the criteria for a 50-percent rating under 38 C.F.R. § 4.124(a), DC 8100 were met for the Veteran's migraine headaches prior to October 1, 2014; and (2) whether the criteria for a 50-percent rating under 38 C.F.R. § 4.124(a), DC 8045 were met for the Veteran's non-headache TBI residuals prior to September 30, 2016.

With respect to the Veteran's migraine headaches, the only VA examination of record that predates the October 1, 2014 effective date for his 50-percent rating was conducted in June 2012.  The report from that examination notes that the Veteran had daily headaches lasting for hours ranging "from mild to severe" which occasionally caused him to miss work.  However, the report does not include a finding as to whether the Veteran met the specific criteria for a 50-percent rating-i.e., whether his headaches were productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124(a), DC 8100.  The Board is not permitted to base its decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, additional medical evidence is needed.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

With respect to the Veteran's non-headache TBI residuals, the Board first notes (as pointed out by the Veteran's representative) that his initial TBI examination in June 2012 was conducted by a nurse practitioner, and is therefore inadequate for rating purposes.  See VA M21-1, Part III, Subpart iv, Chapter 3, Section D.2.j.  Moreover, the June 2012 examination report appears to be inadequate in describing the Veteran's symptoms.  The report notes, for example, that the Veteran denied sensory changes, psychiatric symptoms, or cognitive impairment and that his in-service TBI was "mild."  Subsequent lay and medical evidence demonstrate that these characterizations are inaccurate.  See, e.g., Statement in Support of Claim (October 2014); VA TBI Examination Report (October 2016).  On remand, the reviewing examiner should provide a detailed summary of the Veteran's non-headache TBI residuals dating from his separation from service up to the September 30, 2016 effective date of the assigned 50-percent rating.  The examiner should take care to discuss all pertinent treatment records as well as the Veteran's lay reports of his symptoms.  The AOJ should then readjudicate the claims under the applicable diagnostic criteria.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate specialist (psychiatrist, physiatrist, neurosurgeon, neurologist) for a retrospective medical opinion regarding the severity of the Veteran's migraine headaches.  After reviewing the entire record, the examiner should opine as to whether, prior to October 1, 2014, the Veteran's migraine headaches were productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, pursuant to the criteria listed in 38 C.F.R. § 4.124(a), DC 8100.

2.  Forward the claims file to an appropriate specialist for a retrospective medical opinion regarding the severity of the Veteran's non-headache TBI residuals prior to September 30, 2016.  After reviewing the entire record, the examiner should provide a comprehensive summary of the Veteran's non-headache TBI residuals, to include cognitive, emotional/behavioral, and physical symptoms attributable to his TBI, pursuant to the criteria listed in 38 C.F.R. § 4.124(a), DC 8045.  The summary should include consideration of the Veteran's medical records and lay reports of his symptomatology.

3.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

	(CONTINUED ON NEXT PAGE)





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

